Citation Nr: 0720686	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-02 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
inservice head and neck injury. 

2.  Entitlement to service connection for residuals of 
inservice back injury. 

3.  Entitlement to service connection for depression 
secondary to residuals of inservice neck and back injury with 
headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to December, 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2006, the compensation and pension (C&P) examiner 
diagnosed the veteran with tension headaches, including 
cervical muscular headaches.  The examiner noted that in the 
service medical records, an April 1968 health record included 
notes that the veteran had had pain in the right neck for 7 
months and that he had a headache.  Since the veteran's 
service began in March 1968, the C&P examiner pointed out 
that the veteran's tension headaches, including cervical 
muscular headaches, pre-dated his military experience.  
Moreover, he opined that the veteran's headaches, as likely 
as not, were worsened by the stress of military training.  
This Board has jurisdiction over the residuals of an 
inservice injury to the veteran's head, neck, and back.  
Since the June 2006 C&P examiner determined that the 
veteran's headaches do not arise from the claimed injury, the 
Board does not have jurisdiction over that disability.  
Accordingly, the matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran has current diagnoses of tension headaches 
(including muscular headaches), degenerative joint disease of 
the cervical spine, and of degenerative disc disease of the 
lumbar spine.   

2.  The veteran was treated for headaches and neck pain 
during service, but was not treated for low back pain during 
service.  

3.  The veteran's current headache, cervical spine, and 
lumbar spine disabilities are not related to any injury, 
disease, or event during service.  

4.  The veteran is not service connected for any 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
inservice head and neck injury have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307. 3.309 (2006).  

2.  The criteria for service connection for residuals of 
inservice back injury have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

3.  The criteria for service connection for depression 
secondary to residuals of inservice neck and back injury with 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the veteran claims that his current disabilities of the 
head, neck, and back all arise from the same injury that 
occurred during active service in 1968, the first two issues 
involving direct service connection will be addressed 
together and the third issue, which involves secondary 
service connection, will be addressed last.  

Service connection for residuals of inservice head, neck, and 
back injury 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   
If all three requirements are not met, service connection 
must be denied.  

As discussed below, there is competent medical evidence of a 
current disability and some lay evidence that the veteran was 
injured during service.  But there is no probative medical 
evidence that a relationship exists between the veteran's 
current disabilities and that injury (or any injury, disease, 
or event during service).  Without a nexus shown between the 
current disability and military service, service connection 
must be denied.  

The first requirement of service connection has been 
established on this record because the June 2006 C&P examiner 
diagnosed the veteran with tension headaches (including 
cervical muscular headaches), degenerative joint disease of 
the cervical spine, and degenerative disc disease of the 
lumbar spine.  

Although the details in the various accounts vary, the 
veteran and an eyewitness describe an incident in which the 
veteran was hit from behind with a fighting stick during 
basic training.  See April 1977 statement (witness saw 
veteran struck after helmet fell off and he needed assistance 
in getting to his feet);  May 2002 statement on Congresswoman 
Thurman's authorization form (I got hit in the back of the 
neck with a fighting stick and when I woke up, I was in sick 
bay); June 2006 C&P examination report (a trainee, who jumped 
off an embankment and pinned the veteran to the ground with a 
stick, forced his knee into the veteran's lumbar spine); 
undated handwritten 2-page letter from veteran (the men that 
helped me said a man got the combat stick off a truck cart 
and jumped out and hit me in the back of the neck, knocking 
off my helmet; when I came to, I was in sick bay).  

A lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Harvey v. Brown, 6 Vet. App. 
390, 393 (1994) (lay person competent to testify of the 
observable series of events leading to an injury); Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  

On the other hand, there is negative evidence that the 
veteran's injury was not severe.  There is no inservice 
documentation to support these accounts of injury.  Although 
there are service medical records that detail treatment for a 
cold, upper respiratory infection, rubella, headaches, and 
neck pain during his nine months of service, there is no 
mention of any injury in any of those records.  The accounts 
of injury do not arise until the veteran filed his claim for 
compensation based upon that injury.  The issue of an 
inservice injury, however, does not have to be resolved.  

For even if there were documentation of the basic training 
injury, service connection cannot be granted because there is 
no medical evidence that links the veteran's current 
disabilities to that injury or to any other injury, disease, 
or event during service.  To the contrary, competent medical 
evidence in the record shows there is no relationship between 
the claimed disabilities and the veteran's military service.  
The June 2006 C&P examiner reviewed the veteran's entire 
claims file and set forth a detailed summary of the medical 
evidence contained in it.  He took a history from the veteran 
and conducted a physical examination.  And as discussed in 
turn below, he concluded that the veteran's headaches, 
cervical spine disability, and lumbar spine disability were 
not related to the veteran's service.  

Head

As for a head disability, the C&P examiner noted that the 
tension headaches (including cervical muscular headaches) 
pre-dated the veteran's military service.  While he found 
that the headaches had been aggravated by the stress of 
military training, the examiner did not determine that they 
were connected to the incident where the veteran had been hit 
with a fighting stick during basic training.  The examiner's 
opinion that the veteran's headaches are related to tension 
(and cervical muscular tension) is fully supported by the 
service medical records.  In April 1968, one month after he 
began service, the veteran complained of having had pain in 
his neck for 7 months as well as a headache.  (There is no 
mention of an injury in that record.)  During service, he was 
diagnosed in May 1968 with headache due to anxiety.  
Moreover, six months after service, he was treated for 
tension headaches at an orthopedic clinic.  And in 
August 1977, he was diagnosed with tension headaches at a VA 
hospital.  

Although all medical health providers have not diagnosed the 
veteran with tension or cervical muscular headaches, only one 
has provided an opinion that his headaches resulted from the 
injury during basic training that the veteran describes.  
Compare April 2004 MRI report (no evidence of trauma); 
August 1977 Nuclear medicine report (brain scan normal);  
November 1969 C&P examination report (no residual of head 
injury found at this time); September 1968 Outpatient Clinic 
at Kirk Army Hospital  (examiner speculated whether the 
veteran had sinusitis); July 1971 G.H. Starke, M.D. (though 
the veteran complained of headaches severe enough that he was 
in tears, no cause for those headaches could be determined); 
March 1977 letter from private physician seeking veteran's 
admission to VA hospital (despite treatment for 9 months for 
recurrent headaches, no significant abnormality has been 
found); and June 1978 VA Hospital discharge report (no 
evidence of organic cause; diagnosed with anxiety neurosis, 
severe, with hypochondriacal features) with August 1988 
physician's statement addressed to whom it may concern.  In 
this brief letter, the veteran's physician stated that the 
veteran was totally disabled due to hypertension, head, and 
lower back pain as a result of military service, and that the 
veteran's injury occurred on active duty and is therefore 
service connected.  There is nothing in the claims file to 
show what military records this physician relied on to make 
his statement, and there is no rationale to support his 
opinion.  Although the record contains recent treatment 
records, there are no treatment records during service or 
shortly after discharge.  Because there is merely a stark 
statement with no supporting clinical information relating to 
service and the statement contains no supporting rationale, 
the Board assigns this opinion very little weight.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without the factual predicate in the 
record).  Accordingly, the evidence establishes that the 
veteran's headaches are not related to his military service.  



Cervical spine

The June 2006 C&P examiner also determined that there was no 
evidence of persistent bone or joint injury to the cervical 
spine in the military.  That opinion is also supported by 
other evidence in the record.  After reviewing the veteran's 
claims file and examining the veteran, the November 1969 C&P 
examiner determined that there were no residuals of a neck 
injury at that time.  The Orthopedic Clinic determined in 
June 1969 that the veteran had postural neck strain and 
tension headaches.  The veteran's range of motion in his neck 
was not limited during service, or shortly afterwards.  See 
April 1968 (good ROM); September 1968 (full ROM); June 1969 
(normal ROM).  The veteran's X-rays revealed a normal 
cervical spine until April 2002, more than 30 years after 
service.  See July 1968 (normal cervical spine); 
September 1968 (cervical spine X-rays negative); June 1969 
(normal cervical spine); November 1969 (normal cervical 
spine); January 1978 (no evidence of fractures or other 
abnormalities); April 2002 (MRI shows multilevel degenerative 
disease).  Moreover, notwithstanding the symptoms of neck 
pain that were present during service and within one year of 
discharge, the presumption of service connection provisions 
under 38 C.F.R. §§ 3.307 and 3.309 would not establish 
inservice incurrence of arthritis (degenerative joint 
disease) here because those X-rays constitute competent 
evidence against the existence of arthritis during the 
presumptive period.  The June 2006 C&P examiner thus properly 
concluded that the veteran's degenerative joint disease of 
the cervical spine was not caused by military experience, but 
was consistent with aging.   

Lumbar spine

Similarly, the June 2006 C&P examiner determined that the 
veteran's degenerative disc disease of the lumbar spine was 
not caused by military experience, but was consistent with 
aging.  While the veteran complained more than once of neck 
and headache pain during service, there is nothing in his 
service medical records showing that the veteran complained 
of, or was treated for, low back pain.  The C&P examiner 
determined that there was no evidence of low back or lumbar 
spine injury or condition in the military.  The first record 
that addresses low back pain is a March 1972 VA form where 
the veteran sought treatment due to low back pain, headaches, 
and pain in the eyes.  A March 1977 physician wrote to a VA 
facility seeking admittance for the veteran because he had 
been treating the veteran for low back pain for 9 months and 
had not found any significant abnormality.  X-rays taken in 
September 2000 show no evidence of acute trauma.  While the 
record shows consistent complaints of low back pain from 
March 1977 onward, there is no evidence of low back pain from 
time of service until March 1972, three years after 
discharge.  Then, in August 2002, more than thirty years 
after service, an MRI revealed that the veteran had 
degenerative disc disease of the lumbar spine.  

There is evidence in the record connecting the veteran's low 
back condition with his military service.  In the same 
August 1988 statement that linked the veteran's headaches to 
service, the veteran's physician stated that the veteran was 
totally disabled due to hypertension, head, and lower back 
pain as a result of military service.  As noted above, there 
is nothing in the claims file to show what military records 
the August 1988 physician relied on to make his statement.  
There are treatment records for low back pain starting in 
1972, but there is no rationale provided to support his 
statement.  Because there is merely a stark statement with no 
supporting clinical information or rationale, the Board 
assigns this opinion very little weight.  See Miller v. West, 
supra (a bare conclusion, even one reached by a health care 
professional, is not probative without the factual predicate 
in the record).  Accordingly, the evidence establishes that 
the veteran's low back condition is not related to his 
military service.  

The veteran has made statement about the onset of his pain 
symptoms and he has obtained statements from family and 
others who have observed a change in his health since his 
military service.  A lay person is competent to testify about 
injury or symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994) (lay person competent to testify of 
the observable series of events leading to an injury); Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The observations of the veteran and others were 
taken into consideration when the June 2006 C&P examiner 
provided his opinions that the current medical disorders are 
not related to military service.  But the veteran's strong 
opinion that his current medical disorders are related to his 
injury in service is not evidence to be considered because, 
as a layperson, he is not competent to provide a medical 
opinion about the etiology of his medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).   

Since the record establishes that the veteran's head, neck, 
and low back conditions are not related to his active 
service, service connection is not warranted.  The reasonable 
doubt doctrine does not produce a different result here.  
When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  The only evidence in favor of the claim is one 
physician's statement that has been accorded little weight, 
some medical treatment records showing that the veteran had 
headache and neck pain during service, and some lay 
statements about observable changes in the veteran's health.  
But the evidence against the claim-competent medical 
opinions based on the entire record and supported by 
rationale and other supporting documentation-is much greater 
than that in favor, so there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  The 
veteran's claim for service connection for residuals of 
inservice head and neck injury and his claim for service 
connection for residuals of inservice back injury must be 
denied.  

Secondary service connection for depression

The veteran was diagnosed with depressive neurosis in 
October 1988.  As discussed above, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  But the veteran does not assert that his 
depression was incurred during service.  And the record shows 
that the veteran did not complain of, or receive treatment 
for, depression during service.  Rather, the veteran asserts 
that his depression is due to, or the result of, the service-
connected disability of residuals of inservice neck and back 
injury with headaches.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; and 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   

The veteran has been diagnosed with depressive neurosis.  But 
since he has not been granted service connection for any 
disability, the second requirement for secondary service 
connection cannot be met.  Thus, the veteran's claim for 
service connection for depression secondary to residuals of 
inservice neck and back injury with headaches must be denied.  
And since the claim is precluded as a matter of law, there is 
no reasonable doubt to resolve on this issue.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's June 2001 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
August 2001 rating decision.  It described the evidence 
necessary to substantiate a claim for direct service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  That letter did not notify the 
veteran of the evidence needed to establish service 
connection on a secondary basis, invite the veteran to send 
VA whatever evidence he had in his possession pertaining to 
his claim, or address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.  Although the veteran has not 
raised any notice issues, the failure to provide complete 
notice to the veteran raises a presumption of prejudice, so 
that VA has the burden to establish that the veteran was not, 
in fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, No. 06-7001, 2007 WL 1427720 (Fed. Cir. May 16, 
2007).   

Here, the veteran was not prejudiced by the flaws in the 
original June 2001 letter because those flaws were cured long 
before the December 2006 supplemental statement of the case 
was issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  A 
December 2004 letter to the veteran provided him with notice 
of the evidence necessary to substantiate his claim for 
service connection on a secondary basis and invited him to 
provide VA with any evidence in his possession that pertained 
to the claim.  And a May 2006 letter provided him with notice 
to comply with Dingess, supra.  Since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the delay in 
receiving proper notice.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining all available service medical records, medical 
treatment records at VA facilities, and disability records 
from the Social Security Administration, as well as by 
conducting medical examinations.  


ORDER

Service connection for residuals of inservice head and neck 
injury is denied. 

Service connection for residuals of inservice back injury is 
denied.  

Service connection for depression secondary to residuals of 
inservice neck and back injury with headaches is denied.  



____________________________________________
MARY GALLGAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


